Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al hereafter Yang (US pat. App. Pub. 20110080875) and in view of Ma et al hereafter Ma (US pat. App. Pub. 20140237243).  
4.	As per claims 1, and 18, Yang discloses a video capturing device, and a method configured to capture video data comprising: an image processing pipeline configured to 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Ma’s teachings of generate a video stream from the captured video data, encryption key used 
5.	As per claim 2, Yang discloses the video capturing device, wherein the encryption scheduler module is configured to, at the predetermined time interval from an immediately preceding request to the encryption key activating module to activate an encryption key, instruct the encryption key activating module to activate an encryption key (paragraphs: 9, 83, 117).
6.	As per claim 3, Yang discloses the video capturing device, further comprising a buffer memory for temporally storing the video stream for a first predetermined period of time before the encryption module encrypts the video stream (paragraphs: 61, 77).
7.	As per claim 4, Yang discloses the video capturing device, further comprising a non-volatile memory, wherein the image capturing device is configured to store the encrypted video stream in the non-volatile memory (paragraphs: 12, 64, 93).
8.	As per claim 5, Yang discloses the video capturing device, wherein the event handling module is further configured to instruct the encryption key activating module to disregard any request to activate an encryption key for a second predetermined period of time and thereafter instruct the encryption key activating module to activate another encryption key (paragraphs: 33, 89, 105).
9.	As per claim 6, Yang discloses the video capturing device, wherein the event handling module is further configured to receive indications of a same detected event during a period of time exceeding a threshold period of time, and to instruct the encryption key activating module to disregard any request to activate an encryption key 
10.	As per claim 7, Yang discloses the video capturing device, wherein the indication of a detected event received by the event handling module originate from a video analyzer arranged to analyze image content of the video stream (paragraphs: 72, 91, 109).
11.	As per claim 8, Yang discloses the video capturing device, wherein the indication of a detected event received by the event handling module originate from at least one from the list of: activation of a switch mechanism in connection with the image capturing device, analysis of audio content of the video stream, analysis of audio content recorded at a scene captured by the video capturing device, detection of a changed connection status of a GPS functionality of the image capturing device, detection of a changed connection status of a GPRS functionality of the image capturing device, detection of a changed connection status of a Wi-Fi functionality of the image capturing device, a signal from a gyroscope of the image capturing device, and a signal from a wired or wireless connected external sensor (paragraphs: 47, 78, 125).
12.	As per claim 9, Yang discloses the video capturing device, further comprising an event detector module, wherein the indication of a detected event is received by the event handling module from the event detector module (paragraphs: 34, 71, 109).
13.	As per claim 10, Yang discloses the video capturing device, further being connected to an external sensor for detecting events, wherein the indication of a 
14.	As per claim 11, Yang discloses the video capturing device, wherein the predetermined time interval is more than 1 minute, preferably more than 3 minutes, and most preferably 5 minutes (paragraphs: 72, 84, 101).
15.	As per claim 12, Yang discloses the video capturing device, wherein the encryption key activating module is configured to generate an encryption key when being instructed to activate an encryption key (paragraphs: 75, 114, 127).
16.	As per claim 13, Yang discloses the video capturing device, wherein a plurality of encryption keys is stored in memory of the video capturing device, and wherein the encryption key activating module is configured to select an encryption key to be activated from the stored plurality of encryption keys (paragraphs: 43, 65, 103).
17.	As per claim 14, Yang discloses the video capturing device configured to: encrypt activated encryption keys using a public key of an asymmetric key pair, and store the encrypted activated key in memory of the video capturing device together with a key-id of the activated encryption key and a time-stamp indicating where in the encrypted video stream the activated encryption key is used for encryption (paragraphs: 74, 91, 116).
18.	As per claim 15, Yang discloses the video capturing device, being a body worn camera, BWC, or a dashboard camera (paragraphs: 48, 76).
19.	As per claim 16, Yang discloses the video capturing device, wherein the event handling module is further configured to instruct the encryption key activating module to disregard any request to activate an encryption key for a second predetermined period 
20.	As per claim 17, Yang discloses the video capturing device, wherein the event handling module is further configured to receive indications of a same detected event during a period of time exceeding a threshold period of time, and to instruct the encryption key activating module to disregard any request to activate an encryption key at least during the period of time when the same event is detected and thereafter instruct the encryption key activating module to activate another encryption key (paragraphs: 42, 46, 116).
21.	 Claims 19-20 are listed all the same elements of claims 2-3. Therefore, the supporting rationales of the rejection to claims 2-3 apply equally as well to claims 19-20.

Citation of References
22. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Kocher et al (Intl. Pub. Number WO 2017083311 A1): discusses ryptographic keys that enable access to encrypted content any time after, and not before, a defined future release time, without depending on publication of a key or other information at or after the release time. The methods and apparatus make use of various cryptographic features, including but not limited to a time key selected by a key issuer from a predetermined key sequence based on a publication time for data including a time key or set of time keys and a timestamp, an intermediate key derived by a player device 
Peterson, Todd (Intl. Pub. Number WO 2010151665 A1): elaborates that mobile TV broadcast service providers to verify reception of broadcast transmissions to mobile devices prior to billing for such services. When a request for a broadcast service is received, a mobile TV broadcast service provider may transmit a first long term decryption key message including a restricted access key to enable viewing of a broadcast for a limited time. A prompt on the mobile device may ask the user to verify satisfactory reception of the broadcast. If the user indicates satisfactory reception, a satisfactory reception verification message may be sent to the mobile TV broadcast service provider, which may then send a second long term decryption key message enabling the user's mobile device to receive the requested program.  
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436